United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3644
                                 ___________

Joseph Dixon,                         *
                                      *
                  Appellant,          *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the District
City of Minneapolis Water             * of Minnesota.
Department; Minneapolis Community *
Development Agency; Hennepin          *      [UNPUBLISHED]
County Economic Assistance Ramar      *
Building; Minneapolis City Attorney’s *
Office,                               *
                                      *
                  Appellees.          *
                                 ___________

                            Submitted: July 6, 2004
                               Filed: July 9, 2004
                                ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Joseph Dixon sued the City of Minneapolis Water Department and other local
entities, asserting claims about the discriminatory delivery of water and sewer
services, economic assistance, and police protection. The district court* granted
summary judgment in favor of defendants, and Dixon appeals.

       Having carefully reviewed the record, we find Dixon’s conclusory allegations
of discrimination and other misconduct by defendants insufficient to avoid summary
judgment in the face of defendants’ evidence. See Krenik v. County of Le Sueur, 47
F.3d 953, 957 (8th Cir. 1995). Further, Dixon’s claims either were or could have
been brought in his earlier state court actions, and thus are barred by res judicata.
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Dixon’s pending motion.
                       ______________________________




      *
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.

                                        -2-